



Exhibit 10.1




                                            


CONSULTING AGREEMENT
This Consulting Agreement (“Agreement”) is made as of the 20th day of
December 2017 (the “Effective Date”), by and among Tribune Publishing Company,
LLC (the “Company”) and Merrick Ventures LLC (“Advisor”), and, solely for
purposes of Sections 4, 5, 6 and 9-17, Michael W. Ferro, Jr. (“Ferro”), Merrick
Media, LLC and tronc, Inc (“tronc”). Capitalized terms used without definition
shall have the meaning set forth in the Securities Purchase Agreement by and
among the Company, Merrick Media, LLC and the Executive, dated as of February 3,
2016 (as amended, the “Securities Purchase Agreement”).
WHEREAS, the Advisor is interested in providing certain management consulting,
advice and technical services to the Company in regards to the Company’s
business;
WHEREAS, the Company desires to procure certain management consulting, expertise
and technical services from the Advisor pursuant to the terms and conditions set
forth herein.
NOW THEREFORE, in consideration of the mutual benefits and promises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the parties
hereto covenant and agree as follows:
1.    Engagement. The Company hereby engages the Advisor as an independent
consultant on a non-exclusive basis to provide management expertise and
technical services and the Advisor hereby accepts such engagement. The Advisor
shall provide services that include but are not limited to investment relations,
strategic planning, capital planning, growth initiatives, management
development, customer and vendor relationships, other operational matters and
various business relationship introductions. The Company acknowledges and agrees
that it has an obligation to ensure that its resources will be available to
provide assistance to the Advisor with respect to the services provided
hereunder. The services provided hereunder are provided on a non-exclusive basis
and shall be undertaken by the Advisor at the direction of the Chief Executive
Officer of the Company.
1.Term and Termination.
2.1.    Term. The term of this Agreement shall commence on the Effective Date
and shall continue through December 31, 2020, unless earlier terminated pursuant
to Section 2.2 (the “Term”). Additionally, as of each December 31 hereafter, the
Term of this Agreement shall be automatically extended for an additional one
year period, unless prior to October 1 of any such year either the Company or
the Advisor shall have given the other party written notice that no such further
extension shall be granted. The Term shall refer to the initial Term or any
subsequent extension of such Term thereafter.


1

--------------------------------------------------------------------------------





2.2.    Termination for Material Breach. If either the Company or the Advisor
shall determine that the other party has materially breached a material
provision of this Agreement, such party shall giving the other party written
notice of such breach and the basis therefor. Thereafter, the party receiving
such notice shall have thirty (30) days to cure such breach or provide evidence
that no such breach has occurred. If the party receiving such notice has failed
to cure such breach or demonstrate the absence of such a breach within such
30-day period, the party giving the notice may thereafter terminate this
Agreement with immediate effect.
3.    Compensation.
3.1.    Advisory Fees. The Company shall pay a flat rate fee to the Advisor for
the services provided hereunder of $5,000,000 per year, payable on the first
business day of each year (i.e., on January 2, 2018, January 2, 2019, etc.). In
consideration of annual advisory fee payable hereunder, the Advisor shall be
responsible for the payment of all travel expenses incurred by the Advisor
and/or Ferro in connection with its or his performance of services on behalf of
the Company during the Term of this Agreement.
3.2.    Termination of Aircraft Agreement. The Company and the Advisor agree
that the Aircraft Dry Sublease Agreement entered into between them in 2016 will
remain in effect with respect to expenses incurred by the Advisor on or before
December 31, 2017, and shall be canceled and terminate at 11:59 p.m. on, and
with respect to expenses incurred after, December 31, 2017.
4.    Non-Competition. The Advisor agrees that the Advisor will not, and Ferro
agrees that Ferro will not, as a principal, stockholder, partner, agent,
consultant, independent contractor, employee, or directly or indirectly in any
other individual or representative capacity, directly or indirectly, without the
Company’s prior written approval, engage in, continue in, or carry on a daily
printed newspaper business for any of the corporations listed on Exhibit A
hereto (or any of their respective subsidiaries or affiliates through which
they, or any successor thereto, carry out a daily printed newspaper business)
during the Term of this Agreement; provided, however, that nothing in this
Section shall restrict any passive investment by the Advisor, Ferro or their
respective affiliates if such investment constitutes less than 5% of the
investment entity’s outstanding equity. This Section 4 shall not restrict any
relationship between the Advisor and/or Ferro and any business that is not
principally engaged in a daily printed newspaper business, including any company
that may acquire any of the corporations listed on Exhibit A if such acquirer’s
principal business is not the daily printed newspaper business.
5.    Amendment to Securities Purchase Agreement.
5.1.    Section 10.1. Section 10.1 of the Securities Purchase Agreement shall be
amended by deleting the words “the third (3rd) anniversary of the Closing Date”
and replacing them with the words “the date that is the later of (a) the third
(3rd) anniversary of the Closing Date and (b) the date that is 30 days after the
termination of the Consulting Agreement dated as of December 20, 2017 by and
among the Company, Merrick Ventures LLC and certain other parties (the
“Consulting Agreement”).”


2

--------------------------------------------------------------------------------





5.2.    Section 10.2. Section 10.2 of the Securities Purchase Agreement shall be
amended by deleting the words “the third (3rd) anniversary of the Closing Date”
and replacing them with the words “the date that is the later of (a) the third
(3rd) anniversary of the Closing Date and (b) the date that is 30 days after the
termination of the Consulting Agreement” and by adding the words “or any shares
of Common Stock acquired by the Investor Group” after the words “any Shares”.
5.3.    Section 10.4. Section 10.4 of the Securities Purchase Agreement shall be
amended by deleting the words “(a) would result in any Person Beneficially
Owning more than 4.9% of the then outstanding shares of Common Stock or (b)”.
5.4.    The amendments set forth in this Section 5 shall survive any termination
of this Agreement. Except with respect to the addition of Clause (b) to each of
Section 10.1 and Section 10.2 of the Securities Purchase Agreement, nothing in
this Agreement shall extend the application of any provision of the Securities
Purchase Agreement beyond the time that such provision would have terminated
pursuant to Section 10.6 of the Securities Purchase Agreement.
6.    Right of First Offer.
6.1.    In the event that any member of Investor Group desires to sell any
shares of Common Stock (including the Shares) representing at least two percent
(2%) of the then-outstanding shares of Common Stock in a transaction or series
of related transactions, then such member of the Investor Group shall, and the
Investor shall cause such member to, first, prior to consummating such sale,
give prior written notice to tronc of such intent and specify the aggregate
number of shares which the Investor Group is proposing to sell (the “ROFO
Notice”). Within thirty (30) days from the date of receipt of the ROFO Notice,
tronc may either decline in writing to offer to buy such shares, or may propose
in writing a price (not less than the then-current ten day volume average
weighted price per share of the Common Stock) at which tronc offers to buy all
(but not less than all) of such shares (the “tronc Offer”). The Investor Group
shall have seven (7) days after receipt of the tronc Offer to either accept in
writing the tronc Offer or to decline in writing the tronc Offer. If tronc does
not make a tronc Offer, or if the Investor Group declines the tronc Offer, the
Investor Group may thereafter, for a period of thirty (30) days after the
earlier of (x) the date of the tronc Offer or (y) the last date by which tronc
may make a tronc Offer pursuant to this Section 6, and subject to any other
restrictions under this Section 6, sell or enter into an agreement to sell any
of the shares covered by the ROFO Notice at a price no less than the lesser of
(i) (A) (x) if tronc does not make a tronc Offer, the price specified in the
ROFO Notice, or (y) if tronc makes a tronc Offer, the price specified in the
tronc Offer, or (B) the market price of such shares based on the closing price
per share of the Common Stock on the trading day immediately prior to the
consummation of such transaction (in each case without regard to any reasonable
and customary underwriters’ discounts or commissions applicable to such
transaction). To the extent shares are to be transferred


3

--------------------------------------------------------------------------------





to tronc pursuant to this Section 6.1, the Investor Group shall cause such
shares to be transferred free and clear of all Liens, claims, encumbrances and
other restrictions (other than as set forth in this Agreement) and shall be
deemed to have represented that the Investor Group has full right, title and
interest in and to such shares and has all necessary power and authority and has
taken all necessary actions to sell such shares. The closing of any transfer
pursuant to this Section 6.1 shall occur in accordance with the terms and
provisions of the offer and this Agreement.
6.2.    Any proposed transfer by the Investor Group not consummated within the
time periods set forth in this Section 6 shall again be subject to this Section
6 and shall require compliance by the Investor Group with the procedures
described in this Section 6. The exercise or non-exercise of the rights of tronc
under this Section 6 with respect to any proposed transfer shall not adversely
affect its rights with respect to subsequent transfers by the Investor Group
under this Section 6.
6.3.    The right of first offer set forth in this Section 6 shall (a) amend,
replace and supersede the right of first offer set forth in Section 10.5 of the
Securities Purchase Agreement (the “Original ROFO”), and (b) terminate at the
same time that the Original ROFO would have terminated pursuant to Section 10.6
of the Securities Purchase Agreement.
7.    Disclosure. During the Term, both parties shall retain the right to
disclose, both orally and in writing, the Advisor's appointment as a consultant
to the Company, subject to the prior approval (which shall not be unreasonably
withheld, conditioned or delayed) by the Advisor of the text of any such
disclosures.
8.    Appointment Non-Exclusivity. The Company hereby agrees to appoint the
Advisor as a consultant to the Company, and the Advisor hereby accepts such
appointment. Subject to Section 4 of this Agreement, in no event shall the
Advisor be restricted from providing services to any company, person or entity.
9.    Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid or prohibited by or
under applicable law, such provision shall be ineffective only to the extent of
such prohibition, or invalidity without invalidating the remainder of this
Agreement.
10.    Successors and Assigns. Except as otherwise expressly provided herein,
all covenants and agreements contained in this Agreement by or on behalf of any
of the parties hereto shall bind and inure to the benefit of the respective
successors and assigns of the parties hereto whether or not so expressed. The
Company shall be entitled to assign its rights and obligations under this
Agreement in whole or in part, to one or more Affiliates of the Company,
provided that no such assignment shall relieve the Company of its obligations
hereunder unless the Advisor consents thereto. This Agreement is not assignable
by the Advisor.


4

--------------------------------------------------------------------------------





11.    Governing Law. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the laws
of the State of Illinois without giving effect to the provisions thereof
regarding conflict of laws.
12.    Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient, sent to the recipient by reputable express courier service (charges
prepaid), sent by facsimile or mailed to the recipient by certified or
registered mail, return receipt requested and postage prepaid, or,
alternatively, all notices, demands or other communications shall be deemed to
have been given upon the date the recipient thereof refuses delivery provided
all delivery charges are prepaid. Such notices, demands and other communications
shall be sent to the Advisor and the Company at the addresses indicated below:
If to Advisor, Ferro or Merrick Media, LLC:
If to the Company or tronc:
Chairman
Merrick Ventures LLC
180 N. Stetson Ave. Suite 3500 Chicago, IL 60601
Chief Executive Officer
tronc, Inc.
435 North Michigan Avenue
Chicago, Illinois 60611

or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
13.    Descriptive Headings; Interpretation. The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of the
body of this Agreement.
14.    Counterparts. This Agreement may be executed simultaneously in two or
more counterparts, any one of which need not contain the signatures of more than
one party, but all such counterparts taken together shall constitute one and the
same Agreement. Signatures transmitted by facsimile or by e-mail shall be deemed
originals for all purposes.
15.    Entire Agreement. Except as otherwise expressly set forth herein, this
Agreement and the exhibits hereto embody the complete agreement and
understanding between the parties and supersede and preempt any prior
understandings, agreements or representations by or between the parties, written
or oral, which may have related to the subject matter hereof in any way.
16.    Amendments and Waivers. No modification, amendment or waiver of any
provisions of this Agreement shall be effective unless approved in writing by
each of the parties


5

--------------------------------------------------------------------------------





hereto. Any failure by any party at any time to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such provisions and
will not affect the right of such party to enforce each and every provision
hereof in accordance with its terms.
17.    Additional Matters. The Company acknowledges and agrees that in
performing the services requested pursuant to this Agreement the Advisor will be
highly dependent on information provided by the Company. The Advisor does not
make any warranties or guarantees of any nature with respect to the success or
satisfactory conclusion of the consulting services contemplated hereby or as to
any economic, financial or other results which may be obtained or experienced by
the Company as a result of the performance of the consulting services
contemplated hereby.
18.    Nature of Relationship. Nothing contained in this Agreement shall be
construed to create the relationship of employer and employee or principal and
agent between the Company, on the one hand, and Advisor, on the other hand.
Advisor shall be an independent contractor and shall have no authority to hold
itself out as an agent of the Company. Advisor shall not, and shall have no
authority to, enter into any agreement or incur any obligations on the Company’s
behalf, or commit the Company in any manner without the prior written consent of
the Company.
[SIGNATURE PAGE FOLLOWS]




6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.
COMPANY:
    
TRIBUNE PUBLISHING COMPANY, LLC


By: /s/ Justin C. Dearborn
Name:    Justin C. Dearborn        
Title:    Chief Executive Officer


ADVISOR:
    
MERRICK VENTURES, LLC


By: /s/ Michael W. Ferro, Jr.
Name:    Michael W. Ferro, Jr.        
Title:     Chairman and CEO


SOLELY FOR PURPOSES OF SECTIONS 4, 5, 6 and 9-17:
    
FERRO:




/s/ Michael W. Ferro, Jr.
Michael W. Ferro, Jr.        
    
SOLELY FOR PURPOSES OF SECTIONS 4, 5, 6, 9-17:
    
MERRICK MEDIA, LLC


By: /s/ Michael W. Ferro, Jr.
Name:    Michael W. Ferro, Jr.        
Title:    Manager


SOLELY FOR PURPOSES OF SECTIONS 4, 5, 6, 9-17:


TRONC, INC.


By: /s/ Justin C. Dearborn
Name: Justin C. Dearborn            
Title: Chief Executive Officer


7